Citation Nr: 0121058	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  93-22 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to an increased disability evaluation for post 
traumatic stress disorder (PTSD) currently evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his brother-in-law



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran had periods of active duty for training from 
February 1962 to August 1962 and from June 9 to June 23, 
1963.  He served on active duty from July 9, 1963 to July 5, 
1966, and from November 1990 to June 1991.  The veteran also 
had a period of active service from July 6, 1966 to October 
26, 1967, under dishonorable conditions for VA purposes.  See 
VA Administrative Decision dated March 1979.  In addition, 
the record reflects he had more than 19 years of inactive 
duty.

Initially, the Board notes that in April 1992, the RO, among 
other things, denied entitlement to service connection for a 
right knee disability.  In August 1992, the veteran submitted 
a statement indicating that he was seeking service connection 
for a bilateral knee injury which he sustained during service 
in Vietnam.  Although this statement adequately expressed 
disagreement such to serve as a notice of disagreement with 
the RO's April 1992 denial of his claim for service 
connection for a right knee disability, no action was taken 
on this claim.  In September 1995, the Board noted the above 
circumstances and directed the RO to issue the veteran a 
statement of the case addressing his claim for service 
connection for a right knee disability.  Pursuant to the 
Board's direction, in September 1997 the RO issued a 
statement of the case to the veteran and his representative.  
In January 1998, the veteran's representative indicated that 
while he received a cover letter for the September 1997 
statement of the case, the statement of the case was not 
attached thereto as indicated.  It was requested that the RO 
issue a statement of the case in order for the veteran to 
submit a timely substantive appeal on this issue.  In April 
1998, the veteran submitted a statement which he indicated 
was his substantive appeal regarding his claim for service 
connection for a right knee disability.  It was noted that he 
had received the statement of the case dated September 11, 
1997 on February 26, 1998 and that since this statement was 
submitted to the RO within sixty days of his receipt of the 
re-issued statement of the case, it should serve as a timely 
substantive appeal for the claim for service connection for a 
right knee disability.  The Board has carefully reviewed the 
record in light of the veteran's assertions and in the 
absence of evidence to the contrary, concludes that appellate 
jurisdiction has been established for the issue of 
entitlement to service connection for a right knee 
disability.

With respect to the claim for an increased evaluation for 
PTSD, the Board notes that in October 1992, the RO increased 
the rating for the veteran's PTSD to 70 percent effective 
from November 21, 1991.  In November 1992, the veteran 
submitted a notice of disagreement with the 70 percent rating 
and in May 1993, a statement of the case was issued.  In July 
1993, the veteran perfected his appeal with regard to the 
issue of entitlement to a rating in excess of 70 percent for 
PTSD.  The Board remanded the issue to the RO in September 
1995 and again in March 1998 for additional development to 
include VA psychiatric examinations.  The requested 
development has been completed to the extent possible and 
this issue has been returned for appellate review.

In addition, the Board notes that issues of entitlement to an 
increased disability rating for a left knee disability and 
for a total disability evaluation for compensation based upon 
individual unemployability are the subject of the remand 
immediately following this decision.


FINDINGS OF FACT

1. The service medical records reflect no evidence of a right 
knee disability during the veteran's periods of active 
duty.

2. In November 1991, approximately five months after 
discharge from active duty in the Persian Gulf, the 
veteran was diagnosed with post traumatic degenerative 
joint disease and underwent arthroscopic debridement of 
the right knee.

3. The record is unclear as to the level of right knee 
disability present within the initial post-service year; 
however, the proximity of the diagnosis and surgery to 
service discharge provides a sufficient basis to relate 
the arthritis to service.

4. The Board has considered both the pre-November 1996 and 
the post-November 1996 rating criteria in adjudicating the 
veteran's claim for an increased disability evaluation for 
PTSD.

5. Prior to November 1996, the veteran's PTSD has not been 
shown to have been manifested by virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior, or that he was demonstrably 
unable to obtain or retain employment due solely to PTSD.

6. The veteran's PTSD thereafter has not been shown to be 
productive of total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1. A right knee disability was incurred during active duty.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2. The criteria for a disability evaluation in excess of 70 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 
9411 (1996 & 2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claims for service connection 
for a right knee disability and for an increased rating for 
PTSD without first remanding the claim to the RO, as the 
requirements of the new law have essentially been satisfied.  
In this regard, the Board notes that by virtue of the May 
1993 statement of the case, and the September 1997 and 
January 2000 supplemental statements of the case addressing 
the increased rating claim for PTSD and the September 1997 
statement of the case addressing the issue of service 
connection for a right knee disability, the veteran and his 
representative have been advised of the laws and regulations 
governing these claims, and been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate these claims.  Moreover, VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims primarily by requesting 
medical records from the treatment providers indicated by the 
veteran as well as obtaining additional medical evidence 
including VA examinations by remand in September 1995 and 
again in March 1998.  In fact, it appears that all evidence 
identified by the veteran relative to these claims has been 
obtained and associated with the claims file.  Also, the 
veteran was afforded the opportunity to offer testimony 
before a Hearing Officer at the RO regarding the issue of an 
increased rating for PTSD.  Hence, adjudication of this 
appeal, without remand to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Service Connection for a Right Knee Disability

The veteran contends, in essence, that he has right knee 
disability as a consequence of his service.  He argues that 
he sustained a right knee injury while serving in Vietnam.

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2000).  Furthermore, with chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2000).  This rule does not 
mean that any manifestation of joint pain, any abnormality of 
heart action or heart sounds, any urinary symptoms, or any 
cough, etc., in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, etc., first shown as a clear-cut clinical entity, at 
some later date.  Idem.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added).  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id; See Savage 
v. Gober, 10 Vet. App. 488, 495 (1997).

Service connection may also be granted for arthritis if 
manifested to a compensable degree within one year from the 
date of separation from service.  See 38 U.S.C.A. §§  1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

After review of the evidence of record, the Board concludes 
that entitlement to service connection for chondromalacia of 
the right knee is warranted.  Although the veteran's service 
medical records for his first period of active duty do not 
document a diagnosis of any right knee disability, or 
otherwise support the veteran's allegations regarding a right 
knee injury during his service in Vietnam, the record does 
reflect that in November 1991, approximately five months 
after discharge from active duty in the Persian Gulf, the 
veteran underwent diagnostic arthroscopy and arthroscopic 
debridement of patellar chondromalacia of the right knee.  
Furthermore, on orthopedic evaluation in May 1992, apparently 
for the purpose of determining his fitness for active duty, 
examination of the right knee revealed crepitus through the 
range of motion and a positive apprehension sign.  X-ray 
findings were significant for the presence of an osteophyte 
on the underside of the patella.  

Additionally, in November 1995, a private physician noted 
that he had treated the veteran intermittently for over 10 
years and that he had advanced bilateral post traumatic 
degenerative joint disease of the knees.

Although the first of these findings are clearly within the 
one year presumptive period, the Board notes that the 
evidence of record contemporaneous to this time period does 
not provide a clear picture as to the level of right knee 
disability attributable to the identified arthritis.  
However, given the significance of these findings and their 
proximity in time to the veteran's period of active duty in 
the Persian Gulf, and the absence of any additional evidence 
to establish an alternate etiology for the right knee 
disability, the Board, through application of the doctrine of 
the benefit of the doubt, 38 C.F.R. § 3.102, concludes that 
this disability had its onset during the veteran's period of 
active duty in the Persian Gulf.  Accordingly, entitlement to 
service connection for a right knee disability is warranted.

II.  Increased Disability Evaluation for PTSD

Initially, the Board notes that during the pendency of this 
appeal, the applicable rating criteria for mental disorders, 
38 C.F.R. § 4.125 et seq., was amended effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (October 8, 1996).  Pursuant 
to VAOPGCPREC 11-97, where a regulation is amended during the 
pendency of an appeal to the Board, the Board must first 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation, and, if it is, the 
Board must apply the more favorable provision.  See Dudnick 
v. Brown, 9 Vet.App. 397 (1996)(per curiam); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).

The veteran's PTSD is currently evaluated as 70 percent 
disabling pursuant to Diagnostic Code 9411.  Under the pre-
November 1996 criteria, a 70 percent evaluation contemplated 
that the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, or 
the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent evaluation 
required either virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1996).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).


Under the new criteria, effective November 7, 1996, a 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is appropriate where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. Part 4, 
Diagnostic Code 9411 (2000).

Upon review of the record, the Board notes that based upon 
the facts in this case, neither the pre-November 1996 nor the 
post-November 1996 rating criteria are deemed to be more 
favorable to the veteran.  Accordingly, the claim has been 
considered pursuant to both sets of rating criteria for the 
applicable time periods in an effort to ensure due process.  
See VAOGCPREC 3-2000.

After careful review of the evidence of record, the Board 
concludes that entitlement to an increased disability 
evaluation in excess of the current 70 percent rating for 
PTSD is not warranted.

In reaching this conclusion, the Board finds that the overall 
level of disability attributable to the appellant's service-
connected psychiatric impairment as documented throughout the 
record during the appeal period has been shown to be variable 
in nature.  However, the veteran's PTSD symptomatology 
identified prior to November 1996, the date of the change in 
the rating criteria, does not reflect that the veteran was 
virtually isolated in his community, that there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or that 
he was demonstrably unable to obtain or retain employment due 
to his PTSD alone.  In fact, the record reflects that during 
VA mental health counseling in November 1991, the veteran 
reported an increase in his PTSD symptoms since returning 
from the Persian Gulf.  The VA psychologist noted the 
"resurgence" of his PTSD symptoms and indicated that these 
symptoms were exacerbated by his physical condition.  While 
these reports further noted complaints of extreme isolation, 
depression and anxiety, there was no evidence of the totally 
incapacitating psychoneurotic symptoms characteristic of a 
loss of contact with reality or other findings appropriate to 
the pre-November 1996 criteria such to support a 100 
schedular evaluation.  In this regard, on VA psychiatric 
examination in May 1992, the examiner noted no evidence of a 
thinking disorder or organic brain syndrome, identified no 
evidence of delusions or hallucinations, the veteran's affect 
was full and appropriate and his memory was found to be 
intact for recent and remote events.  Furthermore, a report 
from a VA clinical psychologist received by the RO in 
November 1992 noted the increase in his PTSD symptoms 
including a significant exacerbation of his nightmares, 
flashbacks, anger and emotional withdrawal.  However, it was 
further noted that due to these symptoms as well as his 
physical condition, he was considered to have no potential 
for vocational rehabilitation.

Although the veteran was admitted to a PTSD program at a VA 
hospital from April to July 1994, during which his treatment 
consisted of attendance at a number of activities related to 
PTSD recovery and a Global Assessment of Functioning (GAF) 
score of 40, see American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association, 1994, was 
noted at hospital discharge, subsequent VA outpatient 
counseling reports starting in April 1995 document 
significant improvement in the veteran's condition.  In April 
1995, the veteran stated that he was doing "very well" and 
that he was pleased with his current medication.  He reported 
that his life was somewhat less chaotic but he continued to 
have problems with his family and his girlfriend's family.  
He also reported that he had returned to work.  In June 1995, 
he reported that he was generally doing well with some 
resolution of his family stressors.  He was noted to be 
relatively asymptomatic although he described brief episodes 
of depression usually related to external events.  It was 
further noted that his sleep, appetite and anger control was 
"ok."  In December 1995, it was noted that the veteran 
reported he had stopped taking his medications in July 1995 
because he was doing so well.  However, he subsequently 
experienced a "full exacerbation" with insomnia, 
nightmares, irritability and depression.  It was further 
noted that he was married in July 1995 and that he stated his 
life had been a rollercoaster since because he had stopped 
his medications.  There is no additional evidence during this 
time period to establish the presence of totally 
incapacitating psychoneurotic symptoms, that the veteran was 
virtually isolated in his community, or that he was 
demonstrably unable to obtain employment due solely to his 
PTSD.

A VA hospitalization report covering the period from December 
25, 1995 to January 2, 1996, noted that the veteran was 
admitted on a voluntary basis apparently due to marital 
problems.  It was noted that he had been in an argument with 
his wife and felt like hurting her, but denied acting on this 
feeling.  On mental status examination, the veteran did not 
appear to be in any acute distress, he was cooperative and 
his speech was normal in rate and was goal directed.  His 
mood was dysphoric and his affect was restricted.  He denied 
any homicidal or suicidal ideation and he denied psychotic 
symptoms.  He denied manic behavior, hyperactivity, and there 
was no looseness of associations.  He was alert and oriented 
and his concentration and attention were intact.  It was 
noted that his mood improved during hospitalization and he 
was subsequently discharged.  On hospital discharge, the 
veteran's GAF score was noted to be 55, representative of 
moderate symptoms.

In April 1997, a VA psychiatric examination and Social Work 
Survey were conducted.  Although the examiner indicated that 
the veteran's GAF score was 45 and representative of serious 
impairment in social and occupational functioning, on mental 
status examination the veteran, while angry, initially was 
cooperative but complained that he "keeps going over the 
same material repeatedly."  He was found to be oriented to 
time, place and person and became somewhat uncooperative 
during the memory exercise.  The examiner noted that, 
overall, the veteran was reluctantly cooperative and 
minimally informative.  It was further noted that there was 
no evidence of a thinking disorder.  On the Social Work 
Survey the veteran was considered to be vague with respect to 
his answers concerning his employment history and noted that 
his current employment was temporary and part-time in nature, 
involving 20 to 30 hours per week as a security officer.  The 
veteran noted that his physical conditions including knees, 
back, hands and elbows in addition to his PTSD symptoms 
limited his employment opportunities.  The examiner indicated 
that he agreed with these limitations and that the position 
of security officer was a job the veteran could do on a 
limited basis.  It was further concluded that it was unlikely 
that the veteran was employable.  Again, the evidence of 
record during this time period while reflective of severe 
PTSD symptomatology, does not demonstrate symptoms of such 
severity to meet the criteria for a 100 percent schedular 
evaluation.  The veteran has consistently been found to be 
oriented, and while he has been shown to be depressed with 
restricted affect, he has shown no evidence of delusions or 
hallucinations, no indication of homicidal or suicidal 
ideation and his concentration and attention were intact.  
Furthermore, while the VA examiner stated that the veteran 
was "unemployable," it cannot be ignored that the veteran 
was in fact employed on at least a half-time basis.  
Moreover, the veteran has psychiatric and physical 
impairments which together combine to limit his employment 
opportunities.

The veteran was next seen by VA on an outpatient basis in 
August 1998.  It was noted that he had not been seen by VA 
for over a year.  The veteran indicated that he sought 
counseling regarding his relationship with his girlfriend and 
that he had experienced an increase in his Vietnam related 
dreams.  He further noted that he was working as a "courtesy 
officer" in the development where he lived. 

In June, August and September 1999, the veteran underwent VA 
psychiatric and psychological examination and testing.  The 
findings documented on examination in June 1999 are 
consistent with those noted on the August and September 
reports and as such are summarized as follows:  The veteran 
reported that he had not been in any regular mental health 
treatment for several years and was last seen on a "drop-
in" basis in August 1998.  He noted that he refused all 
medications and was not involved in therapy "because I go 
over the same stuff over and over again.  Nothing ever 
changes."  He reported nightmares and that after a nightmare 
he was anxious.  He indicated that he had regular intrusive 
thoughts of Vietnam and that he preferred to be alone.  He 
noted periodic crying spells and denied any suicidal 
ideation.  His appetite was reported to be adequate although 
it increased when he was anxious and he indicated that his 
mind wondered although he could read a newspaper or a 
magazine.  On mental status examination the veteran was 
neatly groomed, alert and oriented.  His speech was logical 
without loose associations and his affect was irritable and 
moderately constricted.  His mood was irritable and angry.  
He denied any current suicidal or homicidal ideation, 
hallucinations or delusions.  Recent and remote memory were 
intact for current events and past history although he put 
forth limited effort toward recalling any details that were 
not immediately apparent to him.  The assessment was that the 
veteran has moderately severe PTSD symptoms.  It was further 
noted that he had a major depressive disorder secondary to 
the PTSD.  His primary symptoms include difficulty 
concentrating, low energy, difficulty sleeping, war-related 
nightmares, depressed mood, anger and irritability.  The 
examiner further commented that the veteran had been able to 
remain employed 15 hours a week for approximately 18 months 
and that this probably was the highest level of employment 
possible for him given that he is very easily irritated and 
would not be able to sustain a continuous effort beyond what 
he is already doing at a job that has limited contact with 
the public and requires virtually no physical exertion.

Upon completion of the examinations, the examiners concurred 
in the diagnoses of PTSD and a major depressive disorder 
secondary to PTSD and indicated that the veteran's GAF score 
was 50.  The examination results were synthesized in a 
September 1999 report which indicated that the PTSD and the 
major depressive disorder limit the veteran's ability to work 
and that he could not function in the work situation beyond 
the 15 hours he now puts in at a security job position at 
night.  It was noted that he has limited contact with the 
public and almost no direct supervisory oversight.  Although 
he has been able to manage this work, this was considered to 
be almost a sheltered workshop type of position and if the 
circumstances could not be maintained, he would have 
difficulty maintaining other kinds of employment.  It was 
further noted that the veteran's condition most closely 
matches the 70 percent level of occupational and social 
impairment.  He does not have the total occupational 
impairment, persistent delusions and hallucinations, grossly 
inappropriate behavior and inability to perform tasks of 
daily living associated with 100 percent disability.  
Likewise, he has in the opinion of the evaluators, more 
occupational impairment than the decrease in productivity and 
other descriptors for the 50 percent level. 

The evidence of record, as summarized above, fails to 
establish the presence of PTSD symptomatology such as to 
warrant a schedular 100 percent rating under the pre-November 
1996 or post-November 1996 criteria.  The Board has carefully 
reviewed the voluminous reports associated with this claim 
and has analyzed the findings documented within the medical 
records, the testimony at the hearing in November 1992, and 
the veteran's arguments and contentions throughout the appeal 
period.  In this regard the constellation of PTSD 
symptomatology identified within the record has been weighed 
in light of the applicable rating criteria both prior to and 
after the regulatory change in November 1996; however, the 
upon completion of this review, the Board concludes that 
entitlement to a 100 percent schedular rating for PTSD is not 
warranted in this case.  

While the record documents that the veteran's service-
connected psychiatric impairment is severe in nature, and 
reflects the periodic exacerbations and remissions which 
generally characterize this disability, a longitudinal review 
of the evidence does not reflect evidence of totally 
incapacitating psychoneurotic symptoms, virtual isolation in 
the community or that the veteran is demonstrably 
unemployable due solely to his PTSD.  Furthermore, the record 
fails to document total occupational and social impairment 
due to gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation to time or place, memory loss 
for names of close relatives, own occupation or own name.  
Indeed, the veteran has consistently been found to be 
oriented to time, place and person.  He has been shown to be 
capable of logical, goal directed thought and speech, with no 
evidence of delusions or hallucinations and his recent and 
remote memory have essentially been shown to be intact 
throughout this time period.  The Board acknowledges that the 
veteran's PTSD symptomatology is severe in nature, but it has 
not been shown to be productive of the level of impairment 
representative of total incapacity due to a loss of contact 
with reality within the applicable rating criteria noted 
above.  He has not been shown to be virtually isolated in his 
community and in fact, he has consistently maintained 
relationships with "girlfriends," has lived with his 
daughter, her husband and their children and maintained 
various levels of employment over the years.  

Furthermore, although it may be argued that the veteran has 
essentially been unemployable during the appeal period, the 
record documents that the veteran's employment status has 
consistently been characterized in terms of the combination 
of disabilities, both psychiatric and physical and there is 
no evidence which indicates that the veteran is or has been 
unemployable due solely to his service-connected PTSD.  
Moreover, while the veteran has argued that the provisions of 
38 C.F.R. § 4.16(c) are for consideration in this case, this 
regulation was eliminated by the November 7, 1996 change 
noted above, and although potentially applicable to the time 
period prior to November 7, 1996, the veteran has 
subsequently been granted service connection for a left knee 
disability at a compensable level, effective from June 22, 
1991, thereby rendering consideration of the provision moot.

The veteran's testimony and statements in support of his 
claim have been carefully considered by the Board; however, 
these contentions are found to be outweighed by the objective 
medical evidence of record which fails to identify the 
presence of the requisite symptomatology, either before or 
after November 7, 1996, to meet the applicable criteria for a 
100 percent rating.  Accordingly, entitlement to an increased 
disability evaluation for PTSD is not warranted.


ORDER

Service connection for post traumatic arthritis of the right 
knee is granted.

A disability evaluation in excess of 70 percent for PTSD is 
denied.


REMAND

The Board notes that the veteran's original appeal included a 
claim for service connection for a left knee disability.  
However, in September 1997, the RO granted service connection 
for post traumatic osteoarthritis of the left knee on the 
basis of aggravation and assigned a noncompensable disability 
evaluation effective from June 21, 1991.  In January 1998, 
the veteran submitted a notice of disagreement with the 
noncompensable rating assigned for the left knee disability.  
In March 1998, the Board determined that entitlement to 
service connection for a left knee disorder was warranted 
based upon the veteran's service from July 1963 to July 1966, 
based on a finding that the veteran, in November 1991, had 
filed a reopened claim for service connection for such 
disorder by the submission of new and material evidence.  
(Service connection had previously been denied in a rating 
decision of December 1985, which was final in the absence of 
a timely filed appeal.)

In January 2000, the RO increased the disability rating for 
the left knee disorder to the 30 percent level effective from 
June 22, 1991, the day following discharge from his most 
recent period of service.  In this regard, pursuant to AB v. 
Brown, 6 Vet. App. 35, (1993), the veteran is presumed to be 
seeking the maximum benefit allowed by law, consequently, the 
claim remains in controversy where less than the maximum 
benefit is awarded.  In this case, higher evaluations are 
available pursuant to alternate Diagnostic Codes including a 
possible separate rating for arthritis.

The Board next notes that the veteran, through his 
representative has argued that the issue of entitlement to a 
total disability evaluation for compensation based upon 
individual unemployability (TDIU) is properly before the 
Board on appeal.  However, careful review of the record 
reveals that appellate jurisdiction over this issue has not 
been established.  The record reflects that in October 1992, 
the RO increased the disability rating for the veteran's PTSD 
to 70 percent.  In November 1992, he offered testimony at a 
hearing before a Hearing Officer at the RO contending that a 
"total" evaluation was warranted for his PTSD.  He also 
submitted notice of disagreement with the 70 percent rating 
to the Hearing Officer in which indicated he could not work 
with his PTSD.  No additional action was taken with respect 
to a claim for a TDIU by the veteran or VA until May 1993, 
when the veteran specifically raised a claim for entitlement 
to total disability evaluation based upon individual 
unemployability.  The issue was not addressed in statement of 
the case issued in May 1993 and in July 1993, the veteran 
again raised the issue.  In correspondence dated in August 
1993, the RO inaccurately informed the veteran that a 
separate determination by VA for total disability was not 
required as this issue was considered in order to decide the 
merits of the claim for an increased rating for PTSD.  This 
statement was inaccurate because the adjudication of a claim 
for TDIU involves consideration of additional regulations 
including 38 C.F.R. § 4.16 which is separate and apart from 
the rating criteria under Diagnostic Code 9411.  No 
additional action was taken by VA or the veteran with respect 
to the TDIU issue until September 1995 when the Board in the 
remand of the same date directed the RO to consider the 
veteran's claim pursuant to the then applicable 38 C.F.R. 
§ 4.16(c) as well as potentially under § 4.16(a) depending 
upon whether service connection for an additional disability 
was established with a compensable rating as a result of the 
directed remand action.

The RO first adjudicated the veteran's claim for a TDIU in 
September 1997.  The veteran was notified of this decision in 
September 1997; however, no appeal was filed within one year 
of this notification.  The RO again adjudicated the claim for 
a TDIU in January 2000 and included this issue in the 
supplemental statement of the case of the same date.  
Unfortunately, this issue should not have been included in 
the supplemental statement of the case as there had been no 
notice of disagreement with either the September 1997 
decision or the January 2000 decision.  In December 2000, the 
veteran, through his representative submitted what was 
characterized as argument in support of the claim before the 
Board.  In view of the above circumstances, the Board finds 
that the December 2000 submission by the veteran is a notice 
of disagreement with the January 2000 rating action. 

In view of the above and because the veteran and his 
representative have not been provided with a statement of the 
case addressing either of the issue of entitlement to an 
increased rating beyond 30 percent for post traumatic 
osteoarthritis of the left knee or entitlement to a total 
disability evaluation for compensation based upon individual 
unemployability, and provided the opportunity to submit a 
substantive appeal such to perfect jurisdiction of these 
issues for Board consideration, these matters must be 
returned to the RO for prompt issuance of a statement of the 
case.  See also Manlincon v. West, 12 Vet. App. 238 (1999).  
This action is deemed to be consistent with the recently 
enacted Veterans Claims Assistance Act of 2000 with respect 
to the requirement to provide the veteran with adequate 
notice regarding the status of his claims and what is 
necessary in order to substantiate entitlement to the 
benefits sought.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1. The RO should issue to the veteran and 
his representative a statement of the 
case addressing the issue of 
entitlement to an increased disability 
evaluation for post traumatic 
osteoarthritis of the left knee as 
well as the issue of entitlement to a 
total disability evaluation for 
compensation based upon individual 
unemployability, along with a VA Form 
9.  The veteran and his representative 
are hereby reminded that the Board can 
only obtain jurisdiction over these 
issues if an appeal is perfected by 
the timely filing of a substantive 
appeal. 

2. Upon completion of the above, the RO 
must review the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully satisfied. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

